Citation Nr: 1227903	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and obsessive compulsive disorder (OCD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction subsequently was transferred to the RO in Oakland, California.

In July 2011, the Board remanded this matter for additional development in the form of scheduling a Travel Board hearing.  This development was completed in that arrangements were made for such hearing to take place in May 2012.  The Veteran failed to appear, however.  No timely request for postponement was received.  As such, this matter will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2011).

Based on review of the Veteran's claims files in addition to his Virtual VA "eFolder," this matter once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Of final note at this point is that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  In this case, the Veteran sought service connection for PTSD.  The medical evidence of record conveys that he has been diagnosed with PTSD and OCD.  This matter has been recharacterized to be inclusive of PTSD and OCD as well as of also of all other acquired psychiatric disorders because additional diagnoses may be revealed on remand.


REMAND

Adjudication of this matter unfortunately must be further delayed.  The Veteran's entitlement to service connection for an acquired psychiatric disorder indeed cannot be determined without first ensuring that there is a complete record.  As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty includes making reasonable efforts to help procure pertinent records and providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. §§ 5103A(b), 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c), 3.159(c)(4) (2011).  

I.  Records

When VA becomes aware of the existence of relevant non-Federal records during the pendency of a claim, notification therefore will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize their release to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (ii) (2011).  It alternatively shall request that the claimant obtain the records and provide them to VA.  Id.

Once a claimant has authorized the release of non-Federal records to VA, reasonable efforts to help obtain them generally consist of an initial request and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  The claimant shall be notified if VA is unable to obtain requested records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  Such notification shall include the identity of the records, an explanation of the efforts VA made to obtain them, a description of any further action VA will take regarding the claim to include deciding it based on the evidence of record unless the claimant submits the records, and a notice that the claimant ultimately is responsible for providing the records.  Id.  It may be provided at the same time as the final request for the records.  38 C.F.R. § 3.159(e)(1) (2011).

The Veteran submitted two letters from private provider S.S. along with his claim.  S.S. indicated therein that she treated the Veteran for a psychiatric disorder since May 2003.  

There is no indication that the Veteran was requested to either supply enough information to identify and locate S.S.'s treatment records and authorize their release to VA or obtain these treatment records himself and provide them to VA.  Such requests must be made in order for there to be compliance with the duty to assist.  Doing so requires a remand.  

II.  PTSD Stressor Corroboration

Establishing direct service connection for the acquired psychiatric disorder of PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a medical evidence linking the current symptomatology and the verified in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a Veteran engaged in combat, was a prisoner of war (POW), or feared hostile military or terrorist activity and the claimed in-service stressor relates thereto, his lay statements alone constitute credible supporting evidence regarding the PTSD stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011); Zarycki v. Brown, 6 Vet. App. 91 (1993).  Lay statements alone are not credible supporting evidence in other circumstances.  Dizoglio v. Brown, 9 Vet. App. 163 (1996); Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen, 10 Vet. App. at 142; Zarycki, 6 Vet. App. at 91.  

Administrative development procedures are set forth in the VA Adjudication Procedure Manual (M21-1MR).  The procedures regarding claimed in-service stressors make clear that attempts to find credible supporting evidence are required only if the stressor is capable of being documented.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.a.  These procedures also make clear that details such as name, month and year narrowed to a timeframe of a few months, unit of assignment, and location are required from the Veteran so that the chance of finding credible supporting evidence is maximized.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.c.  If sufficient detail is supplied, a request for corroboration is to be sent to the appropriate source.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.15.b.  If sufficient detail is not supplied, a formal finding in this regard is to be made.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.f., D.16.a.

The Veteran asserts three in-service stressors regarding his time aboard the USS Lofberg.  First, he asserts that the ship was struck by a typhoon off the coast of China in January 1965.  He recounts that several sailors were swept overboard with injuries resulting.  S.S. indicates being told by the Veteran that several sailors drowned as a result.  Second, he asserts that the ship ran over fishing boats in its path resulting in the deaths of some fisherman in the South China Sea between February and April 1965.  Third, he asserts that the ship provided support to ground troops by firing upon coastal villages from the South China Sea between February and April 1965.  He recounts that several elderly civilians were killed as a result, and that at least on one occasion one such civilian was targeted.  An internet article the USS Lofberg notes its participation in coastal barrier patrol duties off the coast of South Vietnam from February to May 1965.

From the above, it is clear that the Veteran does not allege that he engaged in combat, was a POW, or feared hostile military or terrorist activity.  His claimed in-service stressors accordingly must be corroborated.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.13.i. (identifying witnessing the death, injury, or threat to the physical being of another person caused by something other than hostile military or terrorist activity and the actual or threatened death or serious injury or other threat to one's physical being caused by something other than hostile military or terrorist activity as instances in which corroboration is necessary).  A request for corroboration was sent to the appropriate source regarding the first of the Veteran's claimed in-service stressors.  The response received was negative.  However, neither a request for corroboration was sent to the appropriate source nor a formal finding was made that there was a lack of information to attempt corroboration regarding the second and third of the Veteran's claimed in-service stressors.  The administrative development procedures in the M21-1MR mandate that one of these actions take place.  A remand is required regardless of which action is selected.

III.  Medical Examinations/Opinions

A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Veteran has been diagnosed with PTSD and OCD, as noted in the Introduction.  S.S. supplied these diagnoses.  Service treatment records are silent with respect to psychiatric problems.  However, service personnel records confirm that the Veteran was stationed aboard the USS Lofberg from November 1964 to October 1967.  The above internet article confirms that the USS Lofberg was located near Vietnam during at least part of this period.  It remains to be seen whether credible supporting evidence of a claimed in-service PTSD stressor regarding his time on this ship will be found.  
Nevertheless, it is conceded that the Veteran's ship being located in the vicinity of a warzone in and of itself could have caused manifestation of symptoms of OCD if not PTSD.  He indeed asserted in his claim that such symptoms began during service but that he did not seek treatment for them until several years later.  Inferred therefrom is an assertion of continuity of symptomatology.  Additionally, S.S. "hypothesized" in one letter that "specific events from [the Veteran's] military history" "may have caused or contributed significantly to" his PTSD.  Yet no medical evidence exists conclusively establishing a link, whether continuity of symptomatology or otherwise, between the Veteran's PTSD or OCD and his service.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for an acquired psychiatric disorder.  Both are required because the requirements for them essentially have been met.  Arrangements thus shall be made on remand for VA medical examination complete with medical opinion.  

Prior to doing so the RO should again confirm the Veteran's most up to date address information and share this information with the VA medical center. Significantly, in the most recent correspondence from his service representative, dated in May 2012, they state that they have been unable to contact the Veteran by telephone.  Moreover, as noted, he did not report to the hearing when scheduled.  

While the RO must take efforts to contact the Veteran, the Veteran is reminded that he must participate in the development of his own claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 



	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain up-to-date information regarding the Veteran's current address.  Thereafter, contact the Veteran and ask that he provide authorization to release records from S.S. to VA or alternatively provide them to VA himself.  If authorization is provided, make reasonable efforts to obtain the records.  All action in this regard must be documented in the claims file or "eFolder."  Any records received shall be associated with the claims file or "eFolder."

2.  Then undertake all action necessary with respect to finding credible supporting evidence regarding the Veteran's claimed in-service PTSD stressors.  This shall include, at a minimum, either sending a request for corroboration to the appropriate source or making a formal finding that there is a lack of information to attempt corroboration with respect to the claimed in-service stressors of (1) the USS Lofberg running over fishing boats in the South China Sea resulting in the deaths of some fisherman between February and April 1965 and (2) firing upon coastal villages from the South China Sea resulting in the deaths of elderly civilians between February and April 1965.  

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination addressing his psychiatric state.  The claims file and any pertinent information from the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant history and symptoms, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether or not the Veteran has any acquired psychiatric disorder diagnosable in conformity with the DSM-IV.  For each such disorder, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred during the Veteran's service or otherwise is related to such service (to include consideration of the fact that he was in the vicinity of a warzone and, in the case of PTSD, of his claimed in-service stressors).  

A complete explanation/rationale shall be provided for all opinions rendered.  This shall include specific comment on the relevant medical evidence (such as the diagnoses of record) and lay evidence (such as the Veteran's assertion of continuity of symptomatology) of record.  If an opinion cannot be provided without speculation, the examiner shall provide a complete explanation/ rationale for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render a non-speculative opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  A copy of this report shall be included in the claims file or "eFolder."

4.  Finally, readjudicate the Veteran's entitlement to service connection for an acquired psychiatric disorder.  If this benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Include a copy of the SSOC in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


